Case 7:19-cr-00522 Document 125
                            121 Filed on 10/22/19 in TXSD Page 1 of 1
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 23,
                                                                         22, 2019
                                                                David J. Bradley, Clerk
